       Case 2:14-cv-01554-JTM-JVM Document 124 Filed 05/26/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

 THERONE MAGEE                   * CIVIL ACTION NO. 2:14-cv-01554
                                 *
 VERSUS                          * SECTION: H
                                 *
 WALTER P. REED, ADA RONALD      * JUDGE:
 GRACIANETTE, ADA JASON CUCCIA,  * JANE TRICHE MILAZZO
 ST. TAMMANY PARISH DISTRICT     *
 ATTORNEY’S OFFICE, ST. TAMMANY  * DIVISION: 1
 SHERIFF RANDY SMITH, BRANDON    *
 STEPHENS, CHRISTOPHER COMEAUX, * MAGISTRATE JUDGE:
 DEPUTIES JOHN AND JANE DOE, AND * JANIS VAN MEERVELD
 ABC INSURANCE COMPANIES         *
                                 * JURY TRIAL
****************************************************

                                            ORDER

           CONSIDERING the foregoing Motion (Doc. 123) filed on behalf of defendants Ronald

Gracianette and Jason Cuccia, in their alleged official capacities, and Walter P. Reed, in his

official capacity, to withdraw their Motion for Summary Judgment and Motion for Judgment on

the Pleadings (Rec. Doc. 101), without prejudice;

           IT IS ORDERED that the Motion to Withdraw is GRANTED. The Motion for

Summary Judgment and Motion for Judgment on the Pleadings filed on behalf of Ronald

Gracianette and Jason Cuccia, in their alleged official capacities, and Walter P. Reed, in his

official capacity, is hereby withdrawn, without prejudice, and reserving all rights to re-file said

motion in accordance with the Court’s Scheduling Order issued on April 29, 2020.




547.0002
Case 2:14-cv-01554-JTM-JVM Document 124 Filed 05/26/20 Page 2 of 2




 New Orleans, Louisiana this _____ day of May, 2020.




                                    __________________________________________
                                             JANE TRICHE MILAZZO
                                        UNITED STATES DISTRICT JUDGE




                                     -2-
